BOOTH, Chief Judge,
dissenting.
We should reverse and remand for further consideration by HRS since its order was based on the following erroneous conclusion: “Although the Petitioner has attempted to show need outside the rule need methodology, such data is not authorized under the rule.” Accordingly, HRS did not review or consider the evidence presented or the findings made by the hearing office which related to “not normal” circumstances showing a basis for departure from the rule calculation.